On Petition for Rehearing

Per Curiam:

Respondents have petitioned for a rehearing. The effect of granting a rehearing would be to suspend the former order discharging the petitioners. (3 Cyc. 219.) This would subject petitioners to rearrest upon the very charges upon which they have been discharged in violation of section 29 of the habeas corpus act. (Rev. Laws, 6254.) Under statutes like ours, the Supreme Court of California has held that there is no practice in that state allowing petitions for rehearing in cases of habeas corpus. (Ex Parte Robinson, 71 Cal. 608.) Except where there is statutory provision therefor, an order discharging a prisoner has generally been held not subject to review. (21 Cyc. 335, et seq.) It has been held that to allow a review of an order of another court made in a habeas corpus case is inconsistent with the object of the writ. (Wyeth v. Richardson, 10 Gray, 240; Knowlton v. Baker, 72 Me. 202; State v. Miller, 97 N. C. 451,1 S. E. 776; People v. Schuster, 40 Cal. 627; Grady v. Superior Court, 64 Cal. 155, 30 Pac. 613; In re Clasby, 3 Utah, 183, 1 Pac. 852.)
The petition for a rehearing is denied.